Citation Nr: 0330069	
Decision Date: 10/03/03    Archive Date: 11/05/03

DOCKET NO.  03-06 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the regular need for the aid and attendance of another 
person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from June 1946 to June 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating action of the RO.  A 
notice of disagreement was received in January 2003 and the 
RO issued a statement of the case in February 2003.  A 
substantive appeal was received in March 2003.  

Additional pertinent evidence, consisting of the report of a 
July 2003 VA examination, was received at the Board 
subsequent to the April 2003 certification of the appeal to 
the Board by the RO.  The Board accepts this evidence for 
inclusion into the record.  See 38 C.F.R. § 20.1304 (2003).  

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2003), a Deputy Vice Chairman of the Board has 
granted a motion for advancement on the docket in this case. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim has been accomplished.  

2.  The veteran's service-connected disabilities include 
status-post coronary artery bypass graft, evaluated as 100 
percent disabling; diabetes mellitus, 40 percent disabling; 
residuals of injury to the right shoulder, 40 percent 
disabling; post-traumatic stress disorder, 30 percent 
disabling; degenerative joint disease of the thoracic and 
lumbar spine, 20 percent disabling; tinnitus, right ear, 10 
percent disabling; bilateral diabetic retinopathy, 10 percent 
disabling; healed fracture of the left clavicle, limitation 
of motion of the left shoulder, 10 percent disabling; 
diabetic neuropathy, right lower extremity associated with 
diabetes mellitus, 10 percent disabling; and diabetic 
neuropathy, left lower extremity associated with diabetes 
mellitus, 10 percent disabling.  Service connection is also 
in effect for the following conditions, each evaluated as 
noncompensably disabling:  bilateral hearing loss; scar, 
laparotomy scar; history of peptic ulcer disease; healed 
fracture of multiple ribs, left; appendectomy scar; scar, 
back of neck; fragment wound scars, left hip and buttock; and 
residuals of left ankle sprain with fracture of the left 
medial malleolus.  

3.  Although VA examiners have not specifically indicated 
that the veteran is suffering one of the enumerated disabling 
conditions establishing the regular need for aid and 
attendance, examiners' comments suggest that the veteran's 
service-connected disabilities render him unable to protect 
himself from the hazards or dangers incident to his daily 
environment.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for SMC based on the regular need for the aid and attendance 
of another person have been met.  38 U.S.C.A. §§ 1114, 1502, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.350, 3,351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes the  enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim on appeal, the 
Board finds all notification and development action needed to 
fairly adjudicate that claim has been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1995).  

The veteran is service-connected for the following 
disabilities:  status-post coronary artery bypass graft, 
evaluated as 100 percent disabling; diabetes mellitus, 40 
percent disabling; residuals of injury to the right shoulder, 
40 percent disabling; post-traumatic stress disorder, 30 
percent disabling; degenerative joint disease of the thoracic 
and lumbar spine, 20 percent disabling; tinnitus, right ear, 
10 percent disabling; bilateral diabetic retinopathy, 10 
percent disabling; healed fracture of the left clavicle, 
limitation of motion of the left shoulder, 10 percent 
disabling; diabetic neuropathy, right lower extremity 
associated with diabetes mellitus, 10 percent disabling; and 
diabetic neuropathy, left lower extremity associated with 
diabetes mellitus, 10 percent disabling.  Service connection 
is also in effect for the following conditions, each 
evaluated as noncompensably disabling:  bilateral hearing 
loss; scar, laparotomy scar; history of peptic ulcer disease; 
healed fracture of multiple ribs, left; appendectomy scar; 
scar, back of neck; fragment wound scars, left hip and 
buttock; and residuals of left ankle sprain with fracture of 
the left medial malleolus.  The combined evaluation is 100 
percent.  In an April 1999 rating action, the RO awarded SMC 
based on housebound status, effective from January 4, 1999.  

The veteran contends that he is entitled to an increased 
level of SMC.  An increased level of SMC is payable to a 
veteran who is, as a result of his service-connected 
disabilities, so helpless as to need or require the regular 
aid and attendance of another person.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b)(3A veteran will be considered in need of 
regular aid and attendance if he (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200, or less, 
in both eyes, or concentric contraction of the visual field 
to 5 degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. 
§ 3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
above be found to exist to establish eligibility for aid and 
attendance.  The particular personal function that the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

The veteran was afforded a VA examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance in 
November 2002.  In the report, examiner noted that the 
veteran "needs some help with A[ctivities of] D[aily] 
L[iving]."  The examiner noted that the veteran had lost 46 
pounds in the last eight months because of difficulty with 
cooking and the fact that he is no longer able to go out to 
eat.  The veteran reported that his hands are weak and he is 
no longer able to draw up his insulin; someone else does that 
for him.  The veteran was noted to be able to bathe and dress 
himself, using assistive devices.  The examiner noted that 
the veteran requires medication administration and needs 
assistance with laundry, grocery shopping and housekeeping as 
he is no longer able to perform these tasks himself.  

The veteran underwent another VA examination, for aid and 
attendance purposes,  in July 2003.  In the report, the 
examiner noted that the veteran needs help and supervision 
with activities of daily living.  The veteran's right 
shoulder was noted to be "frozen" in place, making it 
difficult for him to use his right hand.  The veteran was 
noted to require assistance with dressing and in getting into 
and out of the shower.  He also needs help with foot care as 
he has open wounds and ulcers on his feet.  The veteran's 
legs are weak, he is unsteady and has frequent falls.  The 
examiner also noted arthritis in the back and shoulder and 
occasional problems with bladder control.  The examiner 
further noted that the veteran's biggest problem is caused by 
rapidly falling blood sugars.  The veteran was noted to have 
had several episodes of passing out because of low blood 
sugar.  "For this reason, it is recommended that he either 
go into assisted living or hire someone to stay with him."

VA treatment records associated with the claims file include 
the report of a November 2002 hospitalization during which it 
was noted that the veteran's diabetes was poorly controlled.  

On careful review of the evidence of record, the Board notes 
that the veteran's condition appears to have worsened from 
the time of the November 2002 VA examination to the July 2003 
examination.  In 2002, it was noted that the veteran needed 
"some" help with activities of daily living.  In 2003, the 
qualifier "some" was not included; the veteran was noted to 
need help.  The most recent VA examination included the 
examiner's recommendation that, given recent episodes of 
passing out because of problems related to his diabetes, the 
veteran either enter an assisted living facility or hire 
someone to stay with him.  The Board also notes that the 
November 2002 VA examiner  rendered a finding that the 
veteran required assistance with medication administration.  
Thus, notwithstanding the fact that the VA examiners have not 
specifically indicated that the veteran is suffering one of 
the enumerated disabling conditions establishing the regular 
need for aid and attendance (see 38 U.S.C.A. § 1502 and 
38 C.F.R. § 3.351(c)), the examiners' comments suggest that 
the effects of the veteran's service-connected disabilities 
are such that he regularly needs another person to protect 
him from the hazards or dangers incident to his daily 
environment.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In view of the 
foregoing, and affording the veteran the benefit of the 
doubt, the Board finds that the evidence establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  


ORDER

Special monthly compensation, based on the regular need for 
the aid and attendance of another person is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits. 


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



